Citation Nr: 0911822	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-35 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a left hip 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 14, 1997, to 
November 5, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

Because the Veteran currently resides within the jurisdiction 
of the RO in Waco, Texas, that facility retains jurisdiction 
over this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not experience any current disability 
due to her claimed left leg disability which could be 
attributed to active service.

3.  The Veteran does not experience any current disability 
due to her claimed left hip disability which could be 
attributed to active service.


CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in active service.  
38 U.S.C.A. §§ 501, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.12, 3.303, 3.304 (2008).  

2.  A left hip disability was not incurred in active service.  
38 U.S.C.A. §§ 501, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.12, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an October 2004 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
her claims, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the Veteran to submit medical evidence 
relating her claimed disabilities to active service and noted 
other types of evidence the Veteran could submit in support 
of her claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below, the evidence is against 
granting service connection for a left leg disability and for 
a left hip disability.  Thus, any failure to notify and/or 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
October 2004 VCAA notice was provided prior to December 2004 
rating decision which denied the benefits sought on appeal; 
thus, this notice was timely.  Accordingly, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file.

The Veteran has contended that she is in receipt of Social 
Security Administration (SSA) disability benefits.  SSA 
confirmed that the Veteran was receiving benefits in December 
2005 and provided the Veteran's records in June 2007.  The RO 
attempted on multiple occasions after June 2007 to determine 
whether SSA had any additional records for the Veteran.  In 
March 2008, the RO asked the Veteran to provide any 
additional SSA records which were in her possession; there is 
no record of a response.  Finally, in response to the RO's 
repeated requests for additional records, SSA notified VA in 
April 2008 that no further records could be located.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be explained below, although the Veteran's service 
representative contended in a March 2009 Appellant's Brief 
that this appeal should be remanded for a VA examination, 
because there is no competent medical evidence, to include a 
nexus opinion, relating either of the Veteran's claimed 
disabilities to active service, and because there is no 
evidence that the Veteran experiences any current left leg or 
left hip disability which could be attributed to active 
service, no examination is necessary.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that she incurred left leg and left hip 
disabilities during active service.  Specifically, she 
contends that she injured her left leg and hip during a 
daytime march while she was in basic training.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's DD Form 214 shows that she was discharged after 
22 days of active service for failure to meet procurement 
medical fitness standards.  This form also indicates that her 
active service was uncharacterized.  In a January 2004 letter 
to the Veteran, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), informed her that her type of 
separation from active service was considered an 
uncharacterized entry level separation.  In this regard, the 
Board notes that the relevant law and regulations provide 
that an uncharacterized entry level separation shall be 
considered under other than dishonorable conditions for 
purposes of VA compensation.  See 38 U.S.C.A. § 501 (West 
2002); 38 C.F.R. § 3.12(k)(1) (2008).

The Veteran's service personnel records show that an Entrance 
Physical Standards Board (EPSBD) was convened in October 
1997.  At that time, the Veteran reported that she had been 
diagnosed as having bipolar disorder prior to active service 
and had been hospitalized twice in 1994 for treatment.  She 
also stated that this diagnosis was changed later to 
obsessive compulsive disorder.  She stated further that she 
had been admitted in September 1997 for six days to a private 
hospital and was diagnosed as having paranoid 
schizophrenia/affective disorder.  Objective examination 
showed full orientation with no evidence of cognitive or 
thought disorder, no current evidence of psychosis, no 
suicidal or homicidal ideation, and a history of a suicide 
gesture in 1997 when she overdosed on five pills.  The 
diagnosis was psychotic disorder, not otherwise specified.  
The EPSBD recommended that the Veteran be separated for 
failure to meet medical procurement standards.  The EPSBD 
concluded that the Veteran's psychotic disorder, not 
otherwise specified, had existed prior to service and was not 
aggravated during active service.  The Veteran later signed a 
statement indicating that she agreed with the board's 
findings and requested discharge from active service 
"without delay."

The Veteran's service treatment records show that she denied 
any relevant medical history on an "Applicant Medical 
Prescreening Form" completed as part of her enlistment 
physical examination.  Clinical evaluation showed only mild 
asymptomatic pes planus.  A copy of the Veteran's separation 
physical examination was not available for review.

In statements on a signed VA Form 21-4138 received at the RO 
in September 2004 and attached to her claims of service 
connection for left leg and left hip disabilities, the 
Veteran contended that, while on a daytime march during her 
22 days of active service, "I experienced a never-before and 
sharp pain in my left leg.  Since that time, I have had 
general discomfort to extreme pain centered on my left hip 
joint and greatest where my left leg and torso join."

The post-service medical evidence shows that the Veteran 
reported to a private hospital emergency room (ER) in July 
2002 complaining of pain in her left foot and leg and she 
"stumbled on concrete yesterday" and injured her left foot.  
The Veteran reported a questionable history of arthritis or 
nerve damage to her left leg since 1997.  Objective 
examination showed point tenderness in her left ankle and 
only partial weight bearing, and no discoloration, point 
tenderness, clubbing, cyanosis, or edema.  The differential 
diagnoses included fracture, strain, sprain, and ligamentous 
injury.  After the Veteran was seen by the attending ER 
physician, the diagnosis was left ankle sprain.

The Veteran's available SSA records, received at the RO in 
June 2007, contain no treatment records for either a left leg 
or a left hip disability.

The Veteran reported to a private hospital ER in November 
2006 complaining of left hip and left foot pain and spasm.  
Her history included a foot injury in 1997 and a foot 
fracture in 2002.  Objective examination showed a full range 
of motion in the left lower extremity, edema in the left 
lower extremity, and a steady gait.  After being seen by the 
attending ER physician, the diagnosis was leg pain.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for left 
leg and left hip disabilities.  Despite the Veteran's 
assertions to the contrary, her service treatment records 
from her 22 days of active service do not indicate that she 
injured either her left leg or hip following a daytime march 
during basic training or was diagnosed as having a chronic 
left leg or left hip disability.  The post-service medical 
evidence shows that the Veteran first was treated for 
complaints of left leg pain in July 2002, or more than 
four years after her service separation in November 1997.  At 
that time, the Veteran sought treatment in the ER and 
reported that she had fallen on her left foot the day before.  
She did not report any prior left leg or hip injuries, 
including during active service.  The Veteran was diagnosed 
as having left ankle sprain.  

The Veteran first was treated for left hip pain in November 
2006 or approximately nine years after service separation 
(this was after she filed this claim seeking service 
connection).  At that time, she reported to a private ER that 
she had had a foot injury in 1997; the diagnosis was leg 
pain.  Neither of the ER physicians who treated the Veteran 
in July 2002 and November 2006 related her complaints of left 
leg and left hip problems to active service.  There also is 
no additional contemporaneous medical evidence indicating 
that the Veteran experiences any current disability due to 
either her claimed left leg or left hip disability.  It 
appears instead that the Veteran's post-service left leg and 
left hip complaints were acute, transitory, and resolved with 
post-service treatment.  

The Board finds that the Veteran's allegation that she 
sustained left leg pain during a march in service not to be 
credible.  There was no mention of this pain in the service 
records or for several years after service.  Indeed, she 
never reported this to any medical professional until she had 
a claim pending for compensation benefits.  Further, in 2002, 
she was seen complaining of left foot and leg pain.  Not only 
did she not mention leg problems since service, she described 
an injury the day before.  Inasmuch as the Board finds the 
Veteran to lack credibility in her description of an in-
service incident and in the absence of any medical nexus 
evidence, the Board finds that service connection for left 
leg and left hip disabilities is not warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


